Citation Nr: 0611622	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  98-08 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for impetigo, claimed 
as a rash.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include under the provisions of 
38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the RO denied service connection for an acquired 
psychiatric disability, characterized as depression, and for 
impetigo claimed as a body rash, as well as denied 
entitlement to a permanent and total disability rating for 
pension purposes, to include under the provisions of 38 
C.F.R. § 3.321(b)(2).  In November 1997, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in March 1998, and the veteran filed a substantive 
appeal in June 1998.

In November 2004, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disability, 
characterized as depression, and remanded to the RO the claim 
for service connection for impetigo claimed as a body rash, 
as well as the claim for a permanent and total disability 
rating for pension purposes, to include under the provisions 
of 38 C.F.R. § 3.321(b)(2), for additional development.

After partially completing the requested action, the RO 
continued its denial of service connection for impetigo, 
claimed as a body rash and continued its denial of a 
permanent and total disability rating for pension purposes, 
to include under the provisions of 38 C.F.R. § 3.321(b)(2), 
(as reflected in a September 2005 supplemental SOC (SSOC)).

The Board's decision on the claim for service connection for 
impetigo, claimed as a body rash, is set forth below.  The 
claim for a permanent and total disability rating for pension 
purposes, to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2), is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The RO 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for impetigo, 
claimed as a body rash, has been accomplished.

2.  The competent evidence does not demonstrate the presence 
of any current impetigo. 


CONCLUSION OF LAW

The criteria for service connection for impetigo, claimed as 
a body rash, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for impetigo, 
claimed as a body rash, has been accomplished.

Through the May 2003 and March 2005 notice letters, the March 
1998 SOC, and the June 2003 and September 2005 SSOCs, the 
appellant was notified of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claim.  
After each, he was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the May 2003 and March 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the appellant that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was also 
requested to identify and provide the necessary releases for 
any medical providers from which he wished the RO obtain and 
considered evidence.  Additionally, the appellant was invited 
to submit any additional evidence in support of his claim.  
In the March 2005 letter, the RO explicitly requested that 
the appellant send in any pertinent evidence in his 
possession.

As regards VA's notice requirements, the Board notes that, in 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veteran Claims 
(Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s). As 
noted above, the Board finds that the four content of notice 
requirements have been met in this appeal. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
after the August 1997 rating action on appeal and well after 
a substantially complete application was received.  However, 
in this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than 3 years after the 
August 1997 rating decision.  Moreover, the Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the appellant's claim was fully developed and re-
adjudicated after notice was provided.

As indicated above, the rating action, RO letters, SOC, and 
the SSOCs have repeatedly explained to the appellant what was 
needed to substantiate his claim.  As a result of RO 
development and the Board's November 2004 remand, the veteran 
was afforded a VA examination, the report of which has been 
associated with the claims file and considered in evaluating 
the appellant's appeal.  The RO most recently readjudicated 
the appellant's claims in September 2005 on the basis of all 
the evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2004).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the appellant's claim for service connection, no disability 
rating or effective date is being assigned; accordingly there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining military, VA, and examination 
records.  In addition, in connection with the claims, the RO 
arranged for the appellant to undergo a VA examination, the 
reports of which are of record.  The appellant has been given 
the opportunity to submit evidence to support his claim.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate any existing, pertinent 
evidence, in addition to that noted above, that needs to be 
obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for 
impetigo, claimed as a body rash.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.   
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

The veteran's service medical records (SMRs) show that, in 
January 1972, the veteran was initially treated for a rash on 
his body.  A July 1972 treatment report indicates that the 
veteran continued to experience a rash on his arms and legs, 
and that a few of the veteran's hair follicles were infected 
and scarred.  The impression was mild folliculitis, and 
neurodermatitis.  A November 1972 treatment record documents 
that the veteran was experiencing a urticarial rash over the 
area behind both ears.  

Post service, a May 1997 VA examiner observed that the 
veteran had mild erythema in a skin fold on his neck, with no 
scaling.  The diagnosis was impetigo.

On a May 2005 VA examination, the veteran provided a history 
of being very pruritic, scratching all the time, in service 
and post service.  He stated that he was hypnotized with 
help, had the condition for about one year, then it 
spontaneously went away.  The veteran reported the condition 
was not present now.  On physical examination, the examiner 
noted that the veteran did not have a rash.  The examiner 
reported that the veteran had a 6 millimeter pigmented 
papule.  The diagnosis was that there were no skin problems 
now and no evidence of impetigo.  The Board notes that the 
veteran has neither presented, nor alluded to the existence 
of any medical evidence establishing any current impetigo or 
body rash.  Moreover, during the May 2005 VA examination, the 
veteran essentially acknowledged that he did not have this 
condition currently. 

As indicated above, Congress has specifically limited 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, when the evidence establishes that the claimed 
disability does not exist, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App.  
223,225 (1992).  Since, in this case, there is no evidence 
that the appellant currently has impetigo, or any body rash, 
the Board must conclude that there is no disability upon 
which to predicate a grant of service connection. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
claim for service connection.  However, as noted above, any 
direct or implied assertion that he now has a impetigo or any 
other skin rash is contradicted by the medical evidence of 
record, and the veteran has not identified or submitted any 
evidence that supports any such assertions.  Significantly, 
as a layman without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter, such as the 
diagnosis of a specific disability, or the medical 
relationship, if any, between a current disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For this reason, the veteran is not 
competent to support his claim for service connection on the 
basis of his assertions, alone.  

For all the foregoing reasons, the claim for service 
connection for impetigo, claimed as a body rash, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine in adjudicating the claim for.  However, as the 
preponderance of the evidence weighs against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for impetigo, claimed as a body rash, is 
denied.





REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a permanent and total disability rating for 
pension purposes, to include under the provisions of 
38 C.F.R. § 3.321(b)(2), is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on this claim.

In November 2004, the Board remanded this matter to the RO 
for the veteran to undergo VA examinations to evaluate each 
and every disability as is required by law before a total and 
permanent disability rating can be awarded.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) ("Before a total and 
permanent disability rating can be awarded, an evaluation 
must be performed under the [VA's] Schedule for Rating 
Disabilities, to determine the percentage of impairment 
caused by each disability.").  In this regard, the Board 
specifically requested that the veteran undergo a VA general 
medical examination, and that the designated physician was to 
provide an assessment of the severity of the following 
disabilities: depression, headaches, skin, hepatitis C, a 
ventral hernia and gastroenteritis.  The veteran underwent a 
general medical examination in May 2005; a review of the 
examination report reveals that while the examiner assessed 
some of the veteran's disabilities, he failed to assess the 
severity of the veteran's ventral hernia and gastroenteritis.  
The RO issued a SSOC in September 2005 finding that the 
veteran did not meet the schedular minimum for entitlement to 
nonservice-connected disability pension benefits.  However, 
the RO made this determination without evaluating the 
severity of each of the veteran's disabilities (i.e. a 
ventral hernia and gastroenteritis) under the appropriate 
diagnostic codes as required by Roberts.  A remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Because important directives of the prior 
remand were not followed, appellate review, at this juncture, 
is not appropriate.  

Rather, the RO should arrange for the veteran to undergo an 
additional VA general medical examination, at an appropriate 
VA medical facility, and in compliance with the directives of 
the prior remand.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the  claim.  See 38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to the examination, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim remaining on appeal. The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also ensure that its letter 
meets the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards notice pertinent to the 
five elements of a claim for service connection, as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested  
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and, if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited 
to above), as regards notice pertinent to 
the five elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year  
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159  (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a general medical examination, by a 
physician, for a ventral hernia and 
gastroenteritis.   The entire claims file 
must be made available to the physician 
designated to examine the veteran, to 
include a copy of this REMAND, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

The examiner should examine the veteran 
for all current disabilities.  After 
examination and review of the record, the 
examiner should (a) provide an assessment 
of the severity for the following 
disabilities: a ventral hernia and 
gastroenteritis; and (b) offer an 
opinion, consistent with sound medical 
principles, as to whether, excluding any 
impairment due to any current substance 
abuse, the combined effects of the 
veteran's disabilities render him 
permanently and totally disabled.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  
The claims file should reflect whether 
any notice that was sent was returned as 
undeliverable.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of 
entitlement to a permanent and total 
disability rating for pension purposes, 
to include under the provisions of 
38 C.F.R. § 3.321(b)(2), in light of all 
pertinent evidence and legal authority.  
The RO should provide the veteran with a 
new rating decision reflecting evaluation 
of all of his disabilities.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate  
time period.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.  
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


